NEWS RELEASE FORWARD AIR CORPORATION REPORTS THIRD QUARTER RESULTS THIRD QUARTER REVENUE INCREASES OVER 24% THIRD QUARTER EPS INCREASES 16.7% GREENEVILLE, Tenn.—(BUSINESS WIRE)—October 20, 2008—Forward Air Corporation (NASDAQ:FWRD) today reported record revenue, operating income, net income and diluted earnings per share for the third quarter and nine months ended September 30, Operating revenue for the quarter ended September 30, 2008 increased 24.2% to $121.5 million from $97.8 million for the same quarter in 2007.Income from operations was $19.3 million, compared with $16.9 million for the third quarter of 2007, an increase of 14.2%.As a percent of operating revenue, income from operations decreased to 15.9% from 17.3% for the same quarter last year.Net income during the period increased by $1.3 million, or 12.5%, to $12.1 million from $10.8 million in the third quarter of 2007.Income per diluted share from operations for the third quarter of 2008 was $0.42 compared with $0.36 in the same quarter in 2007, an increase of 16.7%. Operating revenue for the nine months ended September 30, 2008 increased 26.1% to $351.0 million from $278.3 million for the same period in 2007.Income from operations was $56.2 million, compared with $51.1 million in the prior-year period, an increase of 10.2%.As a percent of operating revenue, income from operations decreased to 16.0% for the first nine months of 2008 from 18.4% in 2007.Net income during the period increased 5.2% to $34.2 million from $32.5 million in the prior-year period.Income per diluted share from operations for the first nine months of 2008 was $1.18 compared with $1.08 in the prior-year period, an increase of 9.3%. Bruce Campbell, Chairman, President and CEO, commented, “We are very pleased to announce record revenues, income and earnings for the third quarter.Our people’s ability to react to the mid-quarter industry-wide decline in freight makes this performance truly extraordinary.Outside of the slowing in our core airport-to-airport business we continued to see impressive results from our TLX truckload brokerage and our Forward Air Complete door-to-door delivery groups.” Commenting further, Mr. Campbell said, “On September 8th our Forward Air Solutions segment completed the acquisition of Spartanburg, South Carolina based pool transportation provider Service Express.This acquisition adds 5 new terminals in cities that compliment our geographic footprint in the Southeast and Mid-Atlantic.In our existing pool business, the quarter saw several organic sales wins and we were able to make great progress toward completing the integration of our late first quarter acquisition of Pinch Transportation.Our people are working hard to position Solutions for success in 2009, regardless of the economic environment.” In commenting on the third quarter, Rodney L. Bell, Senior Vice President and CFO, said, “We posted a record $20.9 million cash flow from operations for the quarter which is a 13% increase over the third quarter of 2007.It was satisfying to see the strong cash flow characteristics of our model validated, even in this challenging environment.” Commenting further, Mr. Bell said, “We anticipate fourth quarter year-over-year revenue growth in the 14-19% range and expect income per diluted share to be between $0.40 and $0.44 per share.” Review of Financial Results Forward Air will hold a conference call to discuss third quarter 2008 results on Tuesday, October 21, 2008 at 9:00 a.m. EDT.The Company’s conference call will be available online at www.forwardair.com or by dialing 800.841.9385.A replay of the conference call will be available at www.forwardair.com beginning shortly after the completion of the live call. About Forward Air Corporation Forward Air Corporation operates two business segments, Forward Air, Inc. and Forward Air Solutions, Inc. Forward Air, Inc. is a high-service-level contractor to the air cargo industry providing time-definite ground transportation services through a network of 83 terminals located on or near major airports in the United States and Canada. It provides these services as a cost-effective alternative to air transportation of cargo that must be delivered at a specific time but is relatively less time-sensitive than traditional air freight or when air transportation is not economical. Forward Air Solutions, Inc. is a provider of pool distribution services. Pool distribution involves the consolidation and shipment of several smaller less-than-truckload shipments to a common area or region. Once at the regional destination, the loads are deconsolidated, then grouped with other shipments with common delivery points, and delivered in a very precise, time-sensitive manner. Our pool distribution network consists of 20 terminals within the Mid-Atlantic, Southeast, Midwest and Southwestern United States. Forward Air Corporation Condensed Consolidated Statements of Income (In thousands, except per share data) (Unaudited) Three months ended Nine months ended September 30, September 30, September 30, September 30, 2008 2007 2008 2007 Operating revenue: Forward Air Airport-to-airport $ 85,901 $ 75,671 $ 257,147 $ 227,128 Logistics 15,597 11,785 42,688 30,650 Other 6,487 5,220 18,464 15,399 Forward Air Solutions Pool distribution 13,499 5,070 32,685 5,070 Total operation revenue 121,484 97,746 350,984 278,247 Operating expenses: Purchased transportation Forward Air Airport-to-airport 33,388 29,779 98,432 90,049 Logistics 11,227 9,255 31,224 23,551 Other 1,764 1,530 4,941 4,303 Forward Air Solutions Pool distribution 2,505 720 5,743 720 Total purchased transportation 48,884 41,284 140,340 118,623 Salaries, wages and employee benefits 28,504 22,026 84,355 61,004 Operating leases 6,183 4,474 16,918 12,091 Depreciation and amortization 4,134 2,855 11,830 7,729 Insurance and claims 1,816 1,649 5,690 5,251 Fuel expense 3,052 578 8,466 1,088 Other operating expenses 9,583 7,976 27,146 21,404 Total operating expenses 102,156 80,842 294,745 227,190 Income from operations 19,328 16,904 56,239 51,057 Other (expense) income: Interest expense (210 ) (55 ) (839 ) (136 ) Other, net 115 304 325 1,525 Total other (expense) income (95 ) 249 (514 ) 1,389 Income before income taxes 19,233 17,153 55,725 52,446 Income taxes 7,136 6,400 21,519 19,925 Net income $ 12,097 $ 10,753 $ 34,206 $ 32,521 Net income per share: Basic $ 0.42 $ 0.36 $ 1.19 $ 1.09 Diluted $ 0.42 $ 0.36 $ 1.18 $ 1.08 Weighted average shares outstanding: Basic 28,871 29,472 28,782 29,868 Diluted 29,139 29,866 29,067 30,229 Dividends $ 0.07 $ 0.07 $ 0.21 $ 0.21 2 Forward Air Corporation Condensed Consolidated Balance Sheets (In thousands, except per share data) (Unaudited) September 30, December 31, 2008 2007 (a) Assets Current assets: Cash $ 17,591 $ 4,909 Accounts receivable, net 72,263 59,734 Other current assets 8,113 6,807 Total current assets 97,967 71,450 Property and equipment 174,263 158,354 Less accumulated depreciation and amortization 60,247 55,322 Total property and equipment, net 114,016 103,032 Goodwill and other acquired intangibles: Goodwill 54,957 36,053 Other acquired intangibles, net 35,953 29,991 Total goodwill and other acquired intangibles 90,910 66,044 Other assets 2,029 1,358 Total assets $ 304,922 $ 241,884 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 11,175 $ 11,714 Accrued expenses 17,220 14,274 Current portion of debt and capital lease obligations 2,416 830 Total current liabilities 30,811 26,818 Debt and capital lease obligations, less current portion 54,565 31,486 Other long-term liabilities 3,319 4,476 Deferred income taxes 7,785 7,371 Shareholders’ equity: Common stock 289 286 Additional paid-in capital 8,565 Retained earnings 199,588 171,447 Total shareholders’ equity 208,442 171,733 Total liabilities and shareholders’ equity $ 304,922 $ 241,884 (a) Taken from audited financial statements, which are not presented in their entirety 3 Forward Air Corporation Condensed Consolidated Statement of Cash Flows (In thousands) (Unaudited) Nine months ended September 30, September 30, 2008 2007 Operating activities: Net income $ 34,206 $ 32,521 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 11,830 7,729 Share-based compensation 4,571 2,429 Loss (gain) on sale of property and equipment 36 (215 ) Provision for loss (recovery) on receivables 245 (23 ) Provision for revenue adjustments 3,273 1,801 Deferred income taxes 635 1,212 Increase in income taxes payable to stock options exercised (1,148 ) (362 ) Changes in operating assets and liabilities, net of acquisitions Accounts receivable (16,092 ) (6,727 ) Prepaid expenses and other current assets (1,932 ) 3,913 Accounts payable and accrued expenses 2,398 1,478 Net cash provided by operating activities 38,022 43,756 Investing activities: Proceeds from disposal of property and equipment 46 327 Purchases of property and equipment (12,680 ) (44,613 ) Proceeds from sales or maturities of available-for-sale securities 133,310 Purchases of available-for-sale securities (82,260 ) Acquisition of businesses (29,299 ) (12,983 ) Other (167 ) (881 ) Net cash used in investing activities (42,100 ) (7,100 ) Financing activities: Payments of debt and capital lease obligations (1,172 ) (207 ) Borrowing on line of credit 45,000 Payments on line of credit (25,000 ) Proceeds from exercise of stock options 3,085 881 Payments of cash dividends (6,062 ) (6,293 ) Common stock issued under employee stock purchase plan 145 138 Repurchase of common stock (31,220 ) Cash settlement of share-based awards for minimum tax withholdings (384 ) (242 ) Tax benefit for stock options exercised 1,148 362 Net cash provided by (used in) financing activities 16,760 (36,581 ) Net increase in cash 12,682 75 Cash at beginning of period 4,909 8,231 Cash at end of period $ 17,591 $ 8,306 4 Forward Air Corporation Segment Information (In millions) (Unaudited) Three months ended September 30, Percent of September 30, Percent of 2008 Revenue 2007 Revenue Operating revenue Forward Air $ 108.6 89.4 % $ 92.7 94.8 % FASI 13.6 11.2 5.1 5.2 Intercompany Eliminations (0.7 ) (0.6 ) Total 121.5 100.0 97.8 100.0 Purchased transportation Forward Air 46.5 42.8 40.6 43.8 FASI 3.1 22.8 0.7 13.7 Intercompany Eliminations (0.7 ) 100.0 Total 48.9 40.2 41.3 42.2 Salaries, wages and employee benefits Forward Air 23.0 21.2 19.7 21.3 FASI 5.5 40.5 2.3 45.1 Total 28.5 23.5 22.0 22.5 Operating leases Forward Air 4.7 4.3 4.1 4.4 FASI 1.5 11.0 0.4 7.8 Total 6.2 5.1 4.5 4.6 Depreciation and amortization Forward Air 3.6 3.3 2.6 2.8 FASI 0.5 3.7 0.3 5.9 Total 4.1 3.4 2.9 3.0 Insurance and claims Forward Air 1.7 1.6 1.5 1.6 FASI 0.1 0.7 0.1 2.0 Total 1.8 1.5 1.6 1.6 Fuel expense Forward Air 1.6 1.5 0.3 0.3 FASI 1.5 11.0 0.3 5.9 Total 3.1 2.5 0.6 0.6 Other operating expenses Forward Air 8.2 7.5 7.4 8.0 FASI 1.4 10.3 0.6 11.8 Total 9.6 7.9 8.0 8.2 Income from operations Forward Air 19.3 17.8 16.5 17.8 FASI 0.0 0.0 0.4 7.8 Total $ 19.3 15.9 % $ 16.9 17.3 % 5 Forward Air Corporation Segment Information (In millions) (Unaudited) Nine months ended September 30, Percent of September 30, Percent of 2008 Revenue 2007 Revenue Operating revenue Forward Air $ 319.8 91.1 % $ 273.2 98.2 % FASI 32.8 9.4 5.1 1.8 Intercompany Eliminations (1.6 ) (0.5 ) Total 351.0 100.0 278.3 100.0 Purchased transportation Forward Air 134.6 42.1 117.9 43.2 FASI 7.3 22.3 0.7 13.7 Intercompany Eliminations (1.6 ) 100.0 Total 140.3 40.0 118.6 42.6 Salaries, wages and employee benefits Forward Air 70.3 22.0 58.7 21.5 FASI 14.1 43.0 2.3 45.1 Total 84.4 24.1 61.0 21.9 Operating leases Forward Air 13.6 4.2 11.7 4.3 FASI 3.3 10.0 0.4 7.8 Total 16.9 4.8 12.1 4.3 Depreciation and amortization Forward Air 10.6 3.3 7.4 2.7 FASI 1.2 3.6 0.3 5.9 Total 11.8 3.4 7.7 2.8 Insurance and claims Forward Air 5.1 1.6 5.2 1.9 FASI 0.6 1.8 0.1 2.0 Total 5.7 1.6 5.3 1.9 Fuel expense Forward Air 4.8 1.5 0.8 0.3 FASI 3.7 11.3 0.3 5.9 Total 8.5 2.4 1.1 0.4 Other operating expenses Forward Air 23.7 7.4 20.8 7.6 FASI 3.5 10.7 0.6 11.8 Total 27.2 7.7 21.4 7.7 Income (loss) from operations Forward Air 57.1 17.9 50.7 18.5 FASI (0.9 ) (2.7 ) 0.4 7.8 Total $ 56.2 16.0 % $ 51.1 18.4 % 6 Important Information This press release contains “forward-looking statements,” as defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements other than historical information or statements of current condition and relate to future events or our future financial performance. Some forward-looking statements may be identified by use of such terms as “believes,” “anticipates,” “intends,” “plans,” “estimates,” “projects” or “expects.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The following is a list of factors, among others, that could cause actual results to differ materially from those contemplated by the forward-looking statements: economic factors such as recessions, inflation, higher interest rates and downturns in customer business cycles, our inability to maintain our historical growth rate because of a decreased volume of freight moving through our network or decreased average revenue per pound of freight moving through our network, increasing competition and pricing pressure, surplus inventories, loss of a major customer, the creditworthiness of our customers and their ability to pay for services rendered, our ability to secure terminal facilities in desirable locations at reasonable rates, the inability of our information systems to handle an increased volume of freight moving through our network, changes in fuel prices, claims for property damage, personal injuries or workers’ compensation, employment matters including rising health care costs, enforcement of and changes in governmental regulations, environmental and tax matters, the handling of hazardous materials, the availability and compensation of qualified independent owner-operators and freight handlers needed to serve our transportation needs and our inability to successfully integrate acquisitions. As a result of the foregoing, no assurance can be given as to future financial condition, cash flows or results of operations.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. -END- CONTACT: Forward Air Corporation Rodney L.
